Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. 
Claims 1, 6, 17, 18, 24, and 25 have been amended. 
Claims 31-41 have been added. 
Claims 12-16, 22, and 26-30 are canceled. 
Claims 1-11, 17-21, 23-25 and 31-41 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-11, 17-21, 23-25, 32-25, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0027594 hereafter Nagaraja) in view of Peisa et al. (US 2020/0275479 as supported by provisional application 62/578,039 hereafter Peisa’Prov) and further in view of Islam et al. (US 2018/0176949 hereafter Islam). 
For claim 1, 32, Nagaraja discloses transmitting a first random access request (1002 Figure 10 [0119] RACH procedure)  to a base station (NB Figure 6) using a first random 3access resource (e.g. PRACH preamble on a PUSCH [0119]) to initiate a connection establishment (Message 1 [0119]) with the base station (NB), the first random 4access resource ([0091] PRACH preamble beam 2 Figure 7) associated with a first transmission beam ([0091] selected beam) of a first set of transmission beams ([0091] one or more NR-SSs from BRS Figure 7) 5for monitoring system information of the base station ([0083] for the UE to perform initial beam acquisition);  6receiving, based at least in part on the connection establishment, configuration 7information  (1004 Figure 10 signal for beam refinement) that indicates a second set of transmission beams ([0092] additional signaling MRS/BRRS Figure 8), wherein the second set of 8transmission beams (3-6 Figure 8) includes each transmission beam of the first set of transmission beams (Figure 7, 8 UE transmit 2 and switch to 4 [0093]) 9and at least an additional transmission beam (beam refinement during RACH procedure [0095] with additional beams [0099]); and  10transmitting a second random access request ([0098] UE request additional MRS or BRRS-based beams) to the base station based on the 11additional transmission beam (e.g. MRS Figure 8), wherein the second random access request uses the first 12random access resource ([0098] in the PRACH during Message 1).
Nagaraja teaches beam refinement process from one set of beams (Figure 7) to a second set of beams (Figure 8) but does not disclose a common association between the two sets of beams. 
Peisa’Prov in the same field of random access procedure discloses transmitting a first random access request (1 Figure 1) to a base station using a first random 3access resource (preamble) to initiate a connection establishment with the base station (eNB , the first random 4access resource (preamble) associated with a first transmission beam of a first set of transmission beams (page 11 partitioning disjoint sets of preambles allocated in the SSB beam groups) 5for monitoring system information of the base station (page 6 indicate best DL beam from the gNB);  6receiving, based at least in part on the connection establishment (1 Figure 3 UE receives dedicated RA configuration) , configuration 7information that indicates a second set of transmission beams (mislabeled Figure 1 hereafter Figure 2 e.g. dedicated 1 preamble 18 in SSB2), wherein the second set of 8transmission beams (SSB 2) includes each transmission beam of the first set of transmission beams (dedicated 1, 2 Req SI 1,2 ) 9and at least an additional transmission beam (MRS Figure 8 Nagaraja); and  10transmitting a second random access request (step 3 Figure 1) to the base station based on the 11additional transmission beam (MRS Figure 8 Nagaraja) , wherein the second random access request (step 3 Figure 1) uses the first 12random access resource (dedicated 1 Figure 2).
 
 It would have been obvious to one of ordinary skill in the art to use dedicated preambles that straddle two SSBs to provide contention-free random access (title) as taught by Peisa.
Neither Peisa nor Nagaraja discloses retransmission of Msg1.
However, Islam in the same field of beam refinement discloses a UE (115-c Figure 5) transmitting a first random access request (515 Figure 5) to a base station (105-c Figure 5) using a first random access resource to initiate a connection establishment with the base station (parameter selection between UE and base station [0104]), the first random access resource associated with a first transmission beam of a first set of transmission beams ([0105] based on one or more directional synchronization beams) for monitoring system information of the base station (505 Figure 5); receiving, based at least in part on the connection establishment, configuration information that indicates a second set of transmission beams (one or more different directional synchronization beams [0105-0106]), wherein the second set of transmission beams (520 Figure 5 refinement procedure) includes each transmission beam of the first set of transmission beams and at least an additional transmission beam ([0108] base station may vary other beam-related parameters); and transmitting a second random access request (e.g. based on refined reception beam [0108]) to the base station based on the additional transmission beam ([0108] refine beams based on one or more synchronization signals), wherein the second random access request uses the first random access resource ([0084] the UE may retransmit the second random access message in a subframe allocated for the first Msg1), wherein the first random access request comprises a first MSG1 transmission ([0084] Msg1) and the second random access request comprise a second MSG1 transmission ([0087] UE may retransmit Msg1 using the original transmit beam).
It would have been obvious to one of ordinary skill in the art to retransmit Msg1  as Islam has taught in order to convey to the base station that channel conditions have deviated from the original downlink synchronization signals.
Particularly for claim  32, Islam discloses memory storing instructions, processors ( [0010] instructions stored in memory, processor 920 Figure 9 to transmit a first uplink beam).  


For claim 17, 39  Attorney Docket No. PR074.01 (103038.0488)Qualcomm Ref. No. 184808672Peisa’Prov discloses transmitting system 3information (Figure 2 preamble 1-9) on a first set of transmission beams (page 10 multiple SSBs sets transmitted in different beams or directions)  to at least a first user equipment (UE) for initial system access (1 Figure 1), and a first set of 4random access resources (SSB1 Figure 2) for transmission of random access requests by one or more UEs, the 5first set of random access resources including a first random access resource (Preamble 8 Figure 2) that is associated 6with a first transmission beam of the first set of transmission beams (SSB1);  7receiving a first random access request from the first UE (1 Figure 1) using the first 8random access resource (Dedicated 1) to initiate a connection establishment with a base station (eNB Figure 1);  9transmitting, during the connection establishment, configuration information 10that indicates a second set of transmission beams (SSB 2 Figure 2), wherein the second set of transmission 11beams includes each transmission beam of the first set of transmission beams (Req SI 1, 2 Dedicated 1 2 Figure 2) and at least a 12second transmission beam (preamble 18 in SSB2) in addition to the first set of transmission beams (SSB 1); and  13mapping the second transmission beam to at least the first random access 14resource (Preamble 18 mapped to Dedicated 1 Figure 2).
Peisa’Prov does not disclose receiving a retransmission of Msg1 from the UE.
Islam discloses transmitting system information (505 Figure 5)  on a first set of transmission beams ([0106] directional synchronization beams) to at least a first user equipment (UE) (115-c Figure 5) for initial system access (Figure 5); configuring a first set of random access resources (e.g. subframes [0084]) for transmission of random access requests by one or more UEs (515 Figure 5), the first set of random access resources including a first random access resource ([0084] subframe allocated for Msg1) that is associated with a first transmission beam of the first set of transmission beams ([0105] directional synchronization beams); receiving a first random access request from the first UE using the first random access resource to initiate a connection establishment with a base station (515 Figure 5); transmitting, during the connection establishment, configuration information that indicates a second set of transmission beams (different directional synchronization beams [0105-0106]), wherein the second set of transmission beams includes each transmission beam of the first set of transmission beams and at least a second transmission beam in addition to the first set of transmission beams ([0108] base station may vary other beam-related parameters);  mapping the second transmission beam ([0084] second random access message) to at least the first random access resource ([0084] retransmit the second random access message allocated for the first random access message); receiving a second random access request from the first UE using the first random access resource ( [0084] retransmit in same subframe)  wherein the first random access request comprises a first MSG1 transmission ([0084] Msg1) and the second random access request comprise a second MSG1 transmission;([0087] UE may retransmit Msg1 using the original transmit beam)Page 4 of 14Application No. 16/544,114Customer No: 23696 and receiving an indication that the second transmission beam is to be used for communications ([0084] convey to base station that channel conditions have deviated from the original downlink synchronization signals).
Particularly for claim  39, Islam discloses memory storing instructions, processors ( [0010] instructions stored in memory, processor 1320 Figure 13).  

For claims 2, 33  (UE perspective) and 23, 40 (NB),  2Nagaraja discloses monitoring for a random access response to the second random access request ([0098] additional MRS or BRRS-based beams) 3on resources (MRS Figure 8) associated with each of the first transmission beam and the additional 4transmission beam (Figure 7,8 UE transmit 2 and switch to 4 [0093]).

For claim 3, 33 and 24, Nagaraja discloses transmitting a third access message (610 Figure 6) to the base station responsive to the random access response, the third random access message identifying the additional transmission beam ([0098] during Message 3 request additional beams) is to be used for communications.

For claim 4, 34 and 25, Nagaraja discloses receiving a fourth random access message (612 Figure 6) from the base station via the 3additional transmission beam ([0100] additional directional RS beams).

For claim 5, 35, Peisa’Prov discloses 2identifying the first set of transmission beams (e.g. SSB1 Figure 2) to monitor for the system information of the base station (page 3 RAR within a time window for cell-specific system information); Attorney Docket No. PR074.01 (103038.0488)Qualcomm Ref. No. 184808654identifying a first set of random access resources (e.g. Preamble 6 Figure 2) for transmission of the first 5random access request (request SI 1 Figure 2) to the base station; and 6mapping the additional transmission beam (e.g. Preamble 16) to at least the first random access 7resource (preamble 16 also mapped to request SI 1 Figure 2).

For claims 6 (UE) and 18 (NB perspective), Peisa’Prov discloses transmitting a synchronization system block (SSB) (e.g. SSB1 Figure 2) using each transmission 3beam of the first set of transmission beams (preamble 1-9), the SSB (SSB1) including system 4information (page 8) that indicates the first set of transmission beams (RMSI is common for all beams) , and wherein the first 5set of random access resources (e.g. dedicated 1, 2 Figure 2) is determined based at least in part on the first set of 6transmission beams (preamble 8, 9 of SSB1 Figure 2).

For claims 8, 37, and 19, Nagaraja discloses transmitting additional system information ([0099] MRS and/or BRRS) to the first UE indicating one or 4more additional transmission beams ([0099] configuration of additional beams by PDCCH or PDSCH), in addition to the first set of transmission beams, are 5available for communications (Figure 8).

For claims 9, 38 and 20, Peisa discloses transmitting (to UE) an indication of a mapping (page 4 RACH-ConfigDedicated) between the first set of random access 4resources and the one or more additional transmission beams (identify common dedicated preamble across SSB 1 and 2 Figure 2).

For claim 10, Peisa discloses wherein the indication of the mapping is 2received (from NB page 5 NB will send the SI) in one or more of a remaining minimum system information (RMSI) from the base 3station or a radio resource control (RRC) signaling from the base station (page 5 RACH-ConfigDedicated per UE).

For claims 11 and 21, Peisa discloses wherein the indication of the mapping (page 5 RACH-ConfigDedicated fields) comprises an explicit indication of a correspondence between each additional transmissionAttorney Docket No. PR074.01 (103038.0488)Qualcomm Ref. No. 18480866 3beam (explicit signaled RA preamble) and a random access resource of the first set of random access resources, or an index 4value of a predefined indexed set of mappings (preamble index and the PRACH Mask index which indicates the PRACH resource which are dedicated to an UE).
Allowable Subject Matter
Claims 7, 31, 36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Nagaraja, Islam and Peisa discloses beam refinement but does not teaches specifics regarding selecting beamforming parameters in the second set that are closer to the first set of beamforming parameters. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415